Proceeding pursuant to CPLR article 78 to review a determination of the respondent Police Commissioner of the City of New Rochelle which, after a hearing, (1) sustained disciplinary charges filed against petitioner and (2) suspended him without pay for a period of 15 days. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. There is sufficient evidence in the record to support the commissioner’s determination. The penalty imposed is not *733shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Hopkins, J. P., Titone, Gulotta and O’Connor, JJ., concur.